Name: Council Regulation (EEC) No 3677/85 of 20 December 1985 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 354 / 46 Official Journal of the European Communities 30 . 12 . 85 COUNCIL REGULATION (EEC) No 3677 / 85 of 20 December 1985 amending Regulation (EEC) No 3164 / 76 on the Community quota for the carriage of goods by road between Member States 1 . Article 3 (4 ) shall be replaced by the following : '4 . For 1986 , the number of Community authorizations allocated to each of the Member States shall be as follows : Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom 707 625 1 112 170 673 957 204 883 245 955 233 673' THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 75 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament , Having regard to the opinion of the Economic and Social Committee ( 2 )&gt; Whereas pursuant to the Act of Accession of Spain and Portugal , and in particular Article 27 thereof, Regulation (EEC) No 3164 / 76 ( 3 ), as last amended by Regulation (EEC) No 3243 / 85 ( 4 ), should be amended in order to allocate an appropriate number of Community authorizations to Spain and Portugal ; Whereas , by virtue of Article 2 ( 3 ) of the Treaty of Accession , the institutions of the Communities may adopt , before accession , the measures referred to in Article 396 of the Act , such measures entering into force subject to , and on the date of, the entry into force of the said Treaty ; Whereas the enlargement of the Community will result in an increase in the road haulage market ; whereas an additional number of Community authorizations should therefore be fixed for the ten present Member States ; Whereas a number of technical amendments should also be made to Regulation (EEC) No 3164 / 76 , 2 . Article 4 (2 ) shall be replaced by the following : '2 . The competent authorities of the Member States shall forward to the Commission in anonymous form the information received in respect of each quarter , in the form of a table , a model of which is contained in Annex III , within three months following the end of the quarter concerned . The Community shall reimburse to the authorities of the Member States the cost of analyzing the statistical data and of compiling the tables referred to in the first subparagraph .' ; 3 . Footnote 1 on page ( a ) of Annexes I , la , II and Ila shall be replaced by the following: 'International distinguishing signs of Member States : HAS ADOPTED THIS REGULATION : Belgium (B ), Denmark (DK), Germany (D), Greece (GR), Spain (E ), France (F), Ireland ( IRL), Italy ( I ), Luxembourg (L), Netherlands (NL), Portugal (P), United Kingdom (GB).'; Article 1 Regulation (EEC) No 3164 / 76 is hereby amended as follows : 4 . The heading 'Column 5' on page (C) of Annexes II and Ila shall be replaced by the following : 'Column 5 ; Use the following international distinguishing signs : ( ») OJ No C 284 , 7 . 11 . 1985 , p. 6 . ( 2 ) Opinion delivered on 27 November 1985 (not yet published in the Official Journal ). ( 3 ) OJ No L 357 , 29 . 12 . 1976 , p. 1 . ( 4 ) OJ No L 309 , 21 . 11 . 1985 , p. 1 . Belgium : B Denmark: DK Germany : D Greece : GR Spanien : E France : F Ireland : IRL Italy : I 30 . 12 . 85 Official Journal of the European Communities No L 354 /47 Luxembourg : L Portugal : P Netherlands : NL United Kingdom: GB' 5 . Annex III is replaced by the Annex appearing in this Regulation . Article 2 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS No L 354 / 48 Official Journal of the European Communities 30 . 12 . 85 ANNEX 'ANNEX III Transport operations carried out in ( quarter) .... (year ) under cover of Community transport authorizations issued by ( international distinguishing sign of the country ) Member State of Number of Loading Unloading Tonnes carried Tonne-kilometres worked ( thousands) D F I \ NL || Il B II I L || | GB | II IRL Il II li DK Il li GR Il I li E || \ P Total F D - I || \\ NL II | Il B II || Il L II || li GB l IRL \ DK II II GR II E Il \ li P Total I I D I F II NL Il l II B \ \ L II II GB etc. etc. 1 Grand total